ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Henderson Contractors Corp./                 )      ASBCA No. 58206
 Miles-McClellan JVl, LLC                    )
                                             )
Under Contract No. SP4702-10-C-0025          )

APPEARANCE FOR THE APPELLANT:                       Daniel F. Edwards, Esq.
                                                     Thompson Hine LLP
                                                     Columbus, OH

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Matthew 0. Geary, Esq.
                                                     Trial Attorney
                                                     DLA Land and Maritime
                                                     Columbus, OH

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 15 January 2015


                                                 ~l~M-n
                                                 DIANA SJbICKINSON
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58206, Appeal of Henderson
Contractors Corp./Miles-McClellan JVl, LLC, rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals